Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jefferious Djun Brown, Appellant                      Appeal from the 114th District Court of
                                                       Smith County, Texas (Tr. Ct. No. 114-1070-
 No. 06-19-00160-CR         v.                         17). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jefferious Djun Brown, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 8, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk